Exhibit 10.18

 

LOGO [g108144ex10_18pg01c.jpg]

February 18, 2016

To: Sheri Brumm

Re: Promotion to SVP, Chief Accounting Officer and Section 16 Officer

Ultra Clean Holdings, Inc. (the “Company” or “UCT”) is pleased to offer you the
regular, full time position of SVP, Chief Accounting Officer (CAO). You will be
appointed a Section 16 Officer of the UCT Company.

Base Salary. Your annual base rate will be $265,000, payable bi-weekly in
accordance with our regular payroll practices and in accordance with all
applicable state and federal laws.

Management Bonus. You will be eligible for the management bonus plan which
includes an initial target payout of 40% of your base salary on an annualized
basis

Restricted Stock Units. You will receive a promotion grant of 15,000 restricted
stock units of Ultra Clean Holdings, Inc., with 1/3 of the award vesting upon
each anniversary of the date of the grant, subject to the terms and conditions
of our Amended and Restated Stock Incentive Plan.

Severance Benefits. In the event your employment is terminated by the Company
without Cause or by you for Good Reason, then, subject to your compliance with
the terms and conditions of the Company’s Severance Benefits for Executive
Officers policy, as amended through the date hereof (the “Severance Policy”),
you will be entitled to the severance benefits set forth in the Severance
Policy.

Sincerely,

 

LOGO [g108144ex10_18pg01a.jpg]

Jim Scholhamer,

CEO

 

LOGO [g108144ex10_18pg01b.jpg]

Casey Eichler,

President & CFO

UCT

26462 Corporate Ave., Hayward, CA 94545

Tel: (510) 576-4400    Fax: (510) 576-4401    www.uct.com